 



Exhibit 10.32

OpenTV Corp.
275 Sacramento Street
San Francisco, California 94111-3810

March 30, 2005

Mr. Richard Hornstein
P.O. Box 620957
Woodside, CA 94062

Dear Rich:

     Reference is made to that certain Employment Letter, entered into as of
October 20, 2003, by and between you and OpenTV Corp. (the “Employment Letter”).
Capitalized terms used but not otherwise defined herein have the meanings
ascribed to such terms in the Employment Agreement.

     You have advised us of your intention to resign as Chief Financial Officer
of OpenTV. As we have discussed, you have agreed to continue your employment
with OpenTV during the period (the “Transition Period”) from the date hereof
until May 15, 2005 (the “Target Date”) or such earlier date as OpenTV shall
determine in its sole discretion, (the earlier of the Target Date and such
earlier date, the “Separation Date”). So long as (i) you do not unilaterally
terminate your employment with OpenTV until the Separation Date, (ii) you
continue to reasonably perform your duties and discharge your responsibilities
as Chief Financial Officer of OpenTV throughout the Transition Period and
(iii) your employment is not terminated for “Cause” (excluding, for this
purpose, item (iii) of the “Cause” definition in the Employment Letter) during
the Transition Period, your employment shall be deemed to have been terminated
without “Cause” as of the Separation Date, and in addition to the severance
benefits you are entitled to receive under those circumstances pursuant to the
terms of the Employment Letter, you shall be entitled to an additional payment
in the amount of $75,000 (the “Bonus Payment”). The Bonus Payment, less any
required withholding taxes, will be paid to you within two days of the
Separation Date. In addition, should you become entitled to receive the Bonus
Payment, the salary continuation and other benefits you would be entitled to
receive pursuant to the Employment Letter would continue for the entire
six-month period referred to therein, regardless of any efforts you make to seek
alternative employment, or whether you obtain alternative employment, during
that period, except for the continuation of health benefits which shall cease if
and when you obtain employment elsewhere during that period. Further, your 2004
incentive bonus in the amount of $38,500, payable entirely in OpenTV Class A
Ordinary Shares, will be paid to you at the same time that 2004 bonus payments
are made to the other members of senior management of OpenTV.

     Other than as expressly provided herein, the Employment Letter shall remain
in full force and effect in accordance with its terms.

     This letter agreement shall be governed by the laws of the State of
California.

 



--------------------------------------------------------------------------------



 



     If the foregoing accurately reflects our agreement, please execute and
return a counterpart of this letter agreement.

              OPENTV CORP.
 
       

  By:   /s/ James A. Chiddix

       

      Name: James A. Chiddix

      Title: Chairman and Chief Executive Officer
 
       
Accepted and Agreed
       
as of March 30, 2005
       
 
       
/s/ Richard Hornstein
       
 
       
Richard Hornstein
       

 